DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 02/07/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejection of claim 6 has been withdrawn; and (2) the 112(d) rejection of claim 18 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-3, 5-11, and 18-19
Withdrawn claims: 				12-17
Previously cancelled claims: 		4
Newly cancelled claims:			None
Amended claims: 				6 and 18
New claims: 					None
Claims currently under consideration:	1-3, 5-11, and 18-19
Currently rejected claims:			1-3, 5-11, and 18-19
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections in the Final Office Action filed 12/06/2021 are maintained as written therein.

Response to Arguments
Claim Rejection – 35 U.S.C. §112(b) of claim 6: Applicant amended the claim to fully address the rejection; therefore, the rejection is withdrawn.

Claim Rejection – 35 U.S.C. §112(d) of claim 18: Applicant amended the claim to fully address the rejection; therefore, the rejection is withdrawn.

Claim Rejections – 35 U.S.C. §103 of claims 103, 5, 11, and 18 over Mussawir-Key, Pérez-Díaz, and Hotta as evidenced by Choudhary: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Mussawir-Key does not teach the claimed solid ingredient content range as the base of its composition may comprise most if not all of the desired ingredients of the composition other than the nutritional supplement in [0029], resulting in the base comprising 95-99.995% of the entire composition.  Applicant stated that the claimed solid ingredient is comprised in the condiment in an amount of 30-60% and thus the amount of Mussawir-Key’s base does not overlap the claimed solid ingredient range.  Applicant added that Mussawir-Key teaches in [0006] and [0010] that the base is an “aqueous base” wherein the ingredients are suspended in an aqueous liquid and that the reference is silent regarding the amount of the aqueous liquid and fruit/vegetable matter in the base.  Applicant stated that Mussawir-Key in [0047] also teaches that the when dried fruit/vegetables are used, they may need to be supplemented with added water, 
However,  Examiner points out that the base of the composition of the prior art is made from fruit and/or vegetable matter along with some amount of additional water and/or water naturally present in the fruit/vegetable, wherein the base would be liquid, semi-liquid, or substantially non-liquid ([0047]).  It also exemplifies tomato ketchups and brown sauce, which are categorized as liquid and semi-liquid compositions ([0043]), wherein the compositions contained added water in amounts as low as about 23% and as high as about 46% ([0069]-[0082]).  These disclosures at least suggest that semi-liquid compositions and substantially non-liquid compositions comprise amounts of water equal to or less than 46%; therefore, if the base comprises 95-99.995% of the overall composition and additional water comprises up to 46% of the overall composition, then the maximum amount of solid vegetable ingredient in the overall composition is 49-53.995%; therefore, the content of solid vegetable ingredient disclosed by Mussawir-Key overlaps the claimed content range.  
Applicant stated that the claimed solid ingredient must pass through a 3-mesh sieve but not through an 8-mesh sieve, and therefore, must be a solid of specific size range and cannot include liquid.  Applicant stated that Mussawir-Key teaches in [0047] that the base formed by processing fruit and/or vegetables to such an extent as to provide a pulpy fibrous matrix and that a pulpy texture is commonly understood to be a mashed texture having no solid pieces of substantial sizes.  Applicant argued that a person of ordinary skill in the art would generally conclude that such pulpy solid ingredient reduced in size would have a consistency of puree and would not include a solid ingredient having a 
However, Examiner points out that Mussawir-Key teaches that grating the fruit/vegetable is a sufficient method for creating the “pulpy” texture in the liquid, semi-liquid, or substantially non-liquid base ([0047]).  The terms “semi-liquid” and “substantially non-liquid” used when describing the base implies that there are solid pieces present.  Since Mussawir-Key also teaches that the composition is a dressing ([0043]) and teaches contents of solid vegetables that overlap the claimed content as previously described, Hotta is cited for its teaching regarding a suitable size of grated dried vegetables in a dressing, which provides motivation to combine the references.  Furthermore, since Mussawir-Key teaches grating as a suitable method of processing the fruit/vegetable of 

Claim Rejection – 35 U.S.C. §103 of claim 19 over Mussawir-Key, Pérez-Díaz, Hotta and USDA as evidenced by Choudhary: Applicant’s arguments have been fully considered and are considered unpersuasive. 
Applicant argued that the USDA reference does not remedy the deficiencies of Mussawir-Key, Pérez-Díaz, and Hotta and therefore, claim 19 is patentable by virtue of its dependence (Applicant’s Remarks, page 12, paragraphs 2-3).
However, Mussawir-Key, Pérez-Díaz, and Hotta have been shown to teach all features of claim 1 as described above and USDA teaches the additional features of claim 19; therefore, Applicant’s arguments are unpersuasive and the rejection of the claim is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791